The original action was brought in the Wood Common Pleas by John Wegman gainst Harmon and Alfred Wegman. The case involves the construction of the will of Clamor Weg-man who died in 1897 shortly after having executed his will, and by the terms thereof his wife was given a life interest in a certain piece of real estate. Harmon Wegman, a son, was named executor. Another item gave to Alfred and Edward Wegman, his grandsons, the land when they reach the age of 25.
It was claimed by John Wegman who was a son of Clamor that the time elapsing between the time his mother died and when the grandsons became 25 years of age should be considered as a period of intestacy as the land during that interval had not been disposed of. It was alleged that the executor had taken charge of the land in question, and a large amount of rentals had been collected from said land together with oil royalty from it, and since the partial intestacy existed, the rentals and profits from the land, from the time of the widow’s death until the time of the grandsons reaching the 25 years of age should go to the children of the testator. It was claimed that the profits and rentals in question had been paid to the grandsons by mistake and it was and now is being held in trust for John Wegman as a son of the testator. Demurrer to the petition was filed and the Common Pleas sustained it. On prosecution of error the Court of Appeals affirmed the judgment of the Common Pleas and John Wegman brings the .case to the Supreme Court and contends:
1. That Court of Appeals erred in affirming the judgment of the Common Pleas in sustaining the demurrer.
2. Judgment should have been for him.